Citation Nr: 1640996	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  10-26 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for congenital anomaly of the left kidney.

2.  Entitlement to service connection for the loss of a rib.

3.  Entitlement to service connection for Ménière's disease.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected calculus of the left kidney, post-operative.

6.  Entitlement to service connection hypertension, to include as secondary to diabetes mellitus, type II.

7.  Entitlement to service connection for a surgical scar.

8.  Entitlement to a compensable initial evaluation for bilateral hearing loss.

9.  Entitlement to an evaluation in excess of 10 percent for calculus of the left kidney, post-operative.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active duty from May 1952 to June 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran and his spouse testified at a Board videoconference hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of that hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for diabetes mellitus, hypertension, and a surgical scar, as well as entitlement to increased evaluations for 
bilateral hearing loss and calculus of the left kidney, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the Veteran's May 2016 Board videoconference hearing , he requested to withdraw his claims of whether new and material evidence had been received to reopen a claim of entitlement to service connection for congenital anomaly of the left kidney, entitlement to service connection for the loss of a rib, and entitlement to service connection for Ménière's disease.

2.  The evidence is at least in relative equipoise as to whether the Veteran's tinnitus is related to active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for congenital anomaly of the left kidney have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of the claim of entitlement to service connection for the loss of a rib have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal of the claim of entitlement to service connection for Ménière's disease have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  Resolving any doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, as the Board grants entitlement to service connection for tinnitus, which constitutes a complete grant of the only claim decided on the merits herein, no discussion of VA's duties to notify or assist is necessary.

II.  Withdrawn Claims

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

At his May 2016 Board videoconference hearing, prior to the promulgation of a decision by the Board, the Veteran and his representative indicated that he wished to withdraw his appeals of whether new and material evidence had been received to reopen a claim of entitlement to service connection for congenital anomaly of the left kidney, entitlement to service connection for the loss of a rib, and entitlement to service connection for Ménière's disease.  As such, there remain no allegations of error of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the claims and they are dismissed.

III.  Service Connection for Tinnitus

The Veteran contends that his tinnitus is causally related to his period of active service.

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish direct service connection for such a disability, the record must reflect: (1) Competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and            (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163  (2004).

First, the record clearly indicates that the Veteran currently suffers from tinnitus. The Veteran underwent a VA audiological examination in May 2008, at which time he reported to his examiner that he was currently experiencing the symptoms of tinnitus.  A layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Accordingly, the first Shedden element has been met.

Further, the record contains competent evidence of an in-service event.  At his May 2016 Board videoconference hearing, the Veteran testified that he served as a flight engineer and was exposed to acoustic trauma in the form of engine noise, mortars, and .50 caliber guns while flying in Martin B-26 Marauder aircraft over North Korea during the Korean War.  The Veteran's service personnel records confirm that he served as a senior aircraft flight mechanic and saw combat in Korea in 1953.  In addition, the Board notes that the Veteran is already service-connected for bilateral hearing loss due to in-service noise exposure.  As such, in-service noise exposure is conceded, and the second Shedden element has been met.

Finally, the record contains competent evidence of a nexus between the Veteran's tinnitus and service.  The report of his May 2008 VA audiological examination indicated that the Veteran reported the onset of his tinnitus to be "within the last 5 years at most."  As such, the VA audiologist concluded that, "This is so far after his military duty I find no cause effect relationship could exist so my opinion is that it is not likely the vet's tinnitus is related to his military duty."  However, during his May 2016 Board videoconference hearing, the Veteran elaborated that the ringing in his ears had its onset while stationed in Korea in service, and that it had persisted ever since that time, although it had worsened in recent years.  A veteran is competent to report that which he can perceive through his senses, including in-service noise exposure and tinnitus.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's competent testimony meets the nexus criteria set forth in 38 C.F.R. § 3.303(d) (2015), as it indicates that his tinnitus onset during service and has continued ever since.  The Court of Appeals for Veteran's Claims held that tinnitus is an organic disease of the nervous system under 38 C.F.R. § 3.309 and therefore, service-connection may be granted upon competent and credible evidence of continuity of symptomatology.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  

Moreover, as mentioned above, the Veteran has already been granted entitlement to service connection for bilateral hearing loss based on his description of his in-service noise exposure.  That the Veteran has hearing loss adds to the credibility of his contention that he has tinnitus because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  With regard to the latter, the Veteran was service connected for hearing loss because the evidence was at least in equipoise that the hearing loss was noise-induced, i.e., a result of his exposure to noise during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The Merck Manual, Section 7, Ch. 85, Inner Ear.  

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether tinnitus had its onset during active duty.  As such, service connection for tinnitus is warranted. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The withdrawn claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for congenital anomaly of the left kidney is dismissed.

The withdrawn claim of entitlement to service connection for the loss of a rib is dismissed.

The withdrawn claim of entitlement to service connection for Ménière's disease is dismissed.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran also seeks entitlement to service connection for diabetes mellitus, hypertension, and a surgical scar, as well as entitlement to increased evaluations for 
bilateral hearing loss and calculus of the left kidney.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

With respect to the issue of entitlement to service connection for diabetes mellitus, the Veteran claims that this disability was either caused by his service-connected calculus of the left kidney or caused by in-service lead exposure in the form of aviation fuel and cleaning solvents.  The Veteran's treatment records confirm a current diagnosis of diabetes mellitus, type II.  At his May 2016 Board videoconference hearing, the Veteran testified that in the 1980s his private physician verbally informed him that his diabetes may be related to in-service lead exposure.  However, in correspondence dated in July 2016, the Veteran informed that Board that this physician would not provide a written opinion with respect to the etiology of the Veteran's diabetes.  

VA must provide the veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  Here, the Veteran has not been provided with a VA examination with respect to his claim of entitlement to service connection for diabetes mellitus, type II.  As such, the Board finds that this issue should be remanded to schedule the Veteran for an examination to determine whether his diagnosed diabetes mellitus was either caused or aggravated by his service-connected kidney disability or otherwise related to his period of active duty service.   

With respect to the issue of entitlement to service connection for hypertension, the Veteran claims that the disability was either caused or aggravated by his diagnosed diabetes mellitus, type II.  At his May 2016 Board videoconference hearing, the Veteran also testified that he was initially diagnosed as having high blood pressure around the time of his 1955 in-service kidney surgery.  However, although his May 1952 Report of Medical Examination at induction into service revealed a slightly elevated blood pressure reading of 144/74 millimeters mercury (mmHg), the rest of his in-service blood pressure readings do not show systolic pressure over 140 mmHg or diastolic pressure over 90 mmHg.  However, the Veteran has claimed that his current hypertension was caused or aggravated by his diabetes mellitus, and testified that he believed his hypertension symptomatology worsened after he began taking medication for diabetes.  As the Veteran has not been provided with a VA examination with respect to his claim of entitlement to service connection for hypertension, the Board finds that this issue should be remanded to schedule the Veteran for an examination to determine whether his diagnosed hypertension was either caused or aggravated by his diabetes mellitus or related to his period of active duty service.  See McLendon, 20 Vet. App. at 86.  

With respect to the issue of entitlement to service connection for a surgical scar, the Veteran claims that the scar is a residual of an in-service kidney surgery performed in 1955.  At his May 2016 Board videoconference hearing, the Veteran indicated that he currently has a 14-inch scar running along the left side of his body from his pelvis to his backbone.  He additionally testified that the scar sometimes stings and is aggravated by wearing certain types of pants or belts.  A review of the Veteran's service treatment records reveals that in March 1955 he underwent a partial left nephrectomy for left ureteral pelvic junction obstruction and calculus, and the Board emphasizes that the Veteran is currently service-connected for calculus of the left kidney.  Significantly, the Veteran has not been provided with a VA examination specific to this scar.  As such, the Veteran should be provided with a VA examination to determine the nature and likely etiology of this scar.  See McLendon, 20 Vet. App. at 86.  

With respect to the issue of entitlement to an increased evaluation for bilateral hearing loss, the Veteran was last provided with a VA audiological examination in December 2014.  However, the VA audiologist who conducted the examination simply concluded that, "The test results were inconsistent. The veteran was reinstructed and encouraged throughout testing with no improvement in his admitted responses.  There was poor intertest reliability. Various puretone stimuli were used to counteract veteran's complaints of tinnitus with no improvement in admitted thresholds. Test results considered invalid and unreliable and therefore were not reported."  At his May 2016 Board videoconference hearing, the Veteran and his representative asserted that the December 2014 VA audiological examination was not adequate, as the Veteran testified that he could not understand the instructions of the VA audiologist.  Moreover, the Veteran and his spouse testified that the Veteran's hearing loss had worsened since the time of the December 2014 audiological examination.  VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet. App. 315 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old to adjudicate the Veteran's claim.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Given the Veteran's assertion of worsening, and his contention that the previous examination was inadequate, the Board finds a remand for a contemporaneous VA examination is warranted.  38 C.F.R. § 3.159(c)(4)(i) (2015); see Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

With respect to the issue of entitlement to an increased evaluation for calculus of the left kidney, the Board notes that this issue was denied in the July 2008 rating decision and included by the Veteran in his June 2010 substantive appeal, at which time he requested a Board videoconference hearing with respect to all issues on appeal.  The Board emphasizes that this issue was separate and distinct from the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for congenital anomaly of the left kidney, which was dismissed above.  Significantly, however, testimony with respect to this issue was not taken at the Veteran's May 2016 Board videoconference hearing.  There is no indication that this issue was ever withdrawn, and the Veteran's representative included it among the issues on appeal in his September 2016 Informal Hearing Presentation.  Therefore, remand is required with respect to this issue to schedule the Veteran for a videoconference hearing so that he may provide evidence in support of his claim of entitlement to an increased evaluation for calculus of the left kidney.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to provide a nexus opinion with respect to his diagnosed diabetes mellitus, type II.  All pertinent evidence included in the record must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus is etiologically related to any incident of service, or causally related to or aggravated by any of his service-connected disabilities, specifically his calculus of the left kidney.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A complete rationale must be provided for any opinion.

2.  Schedule the Veteran for a VA examination to provide a nexus opinion with respect to his hypertension.  All pertinent evidence included in the record must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension is etiologically related to any incident of service, or causally related to or aggravated by any of his service-connected disabilities.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A complete rationale must be provided for any opinion.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and probable etiology of his left-sided pelvic scar.  All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated studies should be performed.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's scar is related to any incident of service, to include his March 1955 surgery.  

4.  Schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected hearing loss.  The claims file and a copy of this remand must be made available to the examiner, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  The examiner is directed to conduct all necessary testing, including pure tone threshold testing and word recognition testing using the Maryland CNC word list.  The examiner must also describe the functional effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.  

5.  Thereafter, readjudicate the Veteran's claims of entitlement to service connection for diabetes mellitus, hypertension, and a surgical scar, as well as entitlement to an increased evaluation for bilateral hearing loss.  If any benefit sought is not granted in full, then provide the Veteran and his representative with a supplemental statement of the case and an opportunity to respond.  

6.  Schedule the Veteran for a Board videoconference hearing with respect to the issue of entitlement to an increased evaluation for calculus of the left kidney, in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a) (2015).  Following the hearing, return this issue to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


